DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 12/01/2022 wherein: Claims 1-6 and 13-18 have been previously withdrawn, claims 7, 9, 19, and 21 are amended, no claims have been deleted, claims 25 and 26 have been added. Accordingly claims 7-12, and 19-26 are now pending. 
Response to Arguments
Applicant’s arguments, filed on 12/01/2022, with respect to the 112(b) rejections of claims 7-9, 11, and 19-21, 23, 25-26 have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn. However, applicant’s arguments with respect to the 112(b) rejections of claims 10, 12, 22, and 24 have been considered but are not persuasive. With respect to “the respective arithmetic or weighted averages”, while it is clear that an arithmetic average and a weighted average have been introduced before, the plural form of “averages” has not been introduced, and thus is still considered to lack antecedent basis. In addition, with respect to the indefiniteness of the term “a maximum of the respective arithmetic or weighted averages” in claims 12 and 24, it still appears unclear to the examiner if the maximum of the arithmetic or weighted average is the maximum among the two averages (arithmetic and weighted among each other), or if the maximum is among individual values within each of the arithmetic and weighted averages (i.e. taking the maximum from the arithmetic and the maximum from the weighted average). Therefore, the metes and bounds of the claims are still ill-define, and the 112(b) rejections for these claims is maintained.
Applicant’s arguments, filed on 12/01/2022 with respect to the rejection(s) of claims 7-12, and 19-24 under 103 have been fully considered but are not persuasive. The applicant argues that nowhere does either EP'507 or Lendelof disclose or teach "replacing, by the controller, the stored first data, regarding the monitored vehicle drive parameter, associated with the previous manual operation of the vehicle by the operator with second data regarding the monitored vehicle drive parameter monitored and stored during a most recent manual operation of the vehicle," as recited in claim 7, nor do they teach "based on the second data regarding the monitored vehicle drive parameter corresponding to the most recent manual operation, controlling by the controller, implementation of the semi-automated driving operation," as also recited in claim 7; nor does CN 107063239 overcome the deficiencies set out above regarding EP'507 and Lendelof. 
The examiner respectfully disagrees with this argument. As shown in the 103 rejection below, LINDELÖF teaches “replacing, by the controller, any stored first data regarding the monitored vehicle drive parameter associated with a previous manual operation of the vehicle by the operator with second data regarding the monitored vehicle drive parameter during the most recent manual operation of the vehicle” in paragraphs [0027], [0041], and [0070] which specifically recites “It is realized that both the above described grouping of previous-trip driving data sets into basic historic groups; mapping of current-trip data sets to said groups; and/or calculation of said group performance parameter values can be performed on the fly, continuously as new data becomes available. It is preferred that the said group performance parameter value always takes into consideration all previous-trip driving data sets available to the entity performing the said calculation, however not that the current- trip driving data set values are used as previous-trip driving data sets before the current trip is finished. Upon finishing, the current trip may become a previous trip for a subsequent current trip, of the same or another vehicle and/or user”. Furthermore, paragraphs [0069]-[0072] of BRIAN disclose “based on the second data regarding the monitored vehicle drive parameter corresponding to the most recent manual operation, controlling by the controller, implementation of the semi- automated driving operation”. Therefore, the prior art rejection of claims 7-12 and 19-24 is maintained herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 22 recite: “the respective arithmetic or weighted averages”: there is insufficient antecedent basis for the respective arithmetic or weighted averages in the claims, nor in the claims from which they depend. Claims 11-12, and 23-24 depend from claims 10 and 22, include all of their limitations, and do not cure their deficiencies, rendering them rejected under the same rationale.
Claims 12 and 24 recite “a maximum of the respective arithmetic or weighted averages”. The same rationale discussed for the selection of the particular one of the respective arithmetic or weighted averages, applies for this limitation. It is unclear if the maximum of the arithmetic or weighted average is the maximum among the two averages (arithmetic and weighted among each other), or if the maximum is among individual values within each of the arithmetic and weighted averages. Therefore, the metes and bounds of the claims are ill-defined. 
Claims 25 and 26 recite: “wherein the second data is not calculated using or based on the first data”. this limitation is considered indefinite because it appears to be an attempt to define the second data by what it is not based on rather than distinctly and particularly pointing out what the second data is based on, or what it refers to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 19, 20, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over BRIAN (EP 2 886 507 A1) in view of LINDELÖF (US20180345984A1).
Regarding claims 7 and 19, Brian discloses: a method for operating a materials handling vehicle comprising monitoring and storing first data regarding a vehicle drive parameter, by a controller, a vehicle drive parameter during a previous manual operation of the vehicle by the operator ([0060]: ““the vehicle controller 12 can store data regarding the operation of the material handling vehicle. That data can include number of hours in operation, battery state of charge (BSOC), and fault codes encountered, for example”; [0061]); 
second data regarding the monitored vehicle drive parameter monitored and stored during a most recent manual operation of the vehicle ([0060]: “In addition, operation of the lift can be monitored using the time that the lift motor 51 is active. Various speed parameters such as speed and acceleration of the vehicle and of the mast 33 can also be monitored”, the time that the lift motor 51 is active is broadly interpreted to be equivalent to the most recent manual operation (i.e. current operation); [0061]; [0068]); 
receiving, by the controller, a request to implement a semi-automated driving operation; and  based on the second data regarding the monitored vehicle drive parameter corresponding to the most recent manual operation, controlling by the controller, implementation of the semi- automated driving operation ([0069]-[0072]).
However, BRIAN does not explicitly state replacing, by the controller, the stored first data regarding the monitored vehicle drive parameter associated with the previous manual operation of the vehicle by the operator with second data regarding the monitored vehicle drive parameter during the most recent manual operation of the vehicle. 
	On the other hand, LINDELÖF teaches replacing, by the controller, any stored first data regarding the monitored vehicle drive parameter associated with a previous manual operation of the vehicle by the operator with second data regarding the monitored vehicle drive parameter during the most recent manual operation of the vehicle ([0027]; [0041]; [0070]: “It is realized that both the above described grouping of previous-trip driving data sets into basic historic groups; mapping of current-trip data sets to said groups; and/or calculation of said group performance parameter values can be performed on the fly, continuously as new data becomes available. It is preferred that the said group performance parameter value always takes into consideration all previous-trip driving data sets available to the entity performing the said calculation, however not that the current- trip driving data set values are used as previous-trip driving data sets before the current trip is finished. Upon finishing, the current trip may become a previous trip for a subsequent current trip, of the same or another vehicle and/or user”).
	 It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the BRIAN reference and include features from the LINDELÖF, and replace the stored data from the previous operation with new data from the current operation. Doing so would enable the ability to take into consideration all previous-trip driving data sets available, to better operate the vehicle in the autonomous and/or semi-autonomous driving mode.
Regarding claims 8 and 20, BRIAN discloses the second data comprises sequential individual values associated with the vehicle drive parameter ([0060]; [0061]; [0068]: Serial numbers, ID’s, numbers, times, and values are all considered sequential individual numbers; Fig. 18).
Regarding claims 25 and 26, BRIAN discloses the second data is not calculated using or based on the first data ([0042]: “new such current-trip data sets are read from the vehicle in question at consecutive observation time points separated by at the most a predetermined observation time period”, the most recent data is read from the vehicle, which means they are not based on the stored data (i.e. first data); [0070];[0071]).
Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over BRIAN (EP 2 886 507 A1) and LINDELÖF (US20180345984A1) in further view of DU (CN 107063239 A; examiner relied on English translation attached with this OA).
Regarding claims 9 and 21, BRIAN discloses grouping the sequential individual values into a plurality of subsets of values ([0060]: “Various speed parameters such as speed and acceleration of the vehicle and of the mast 33 can also be monitored.”; [0061]: “The vehicle operational data can also include an operator identifier, such as a name or employee number, which can be entered through the integrated display 55 connected to the vehicle controller 12. Additionally, operator daily checklists can be presented to the operator on the integrated display 55. Data acquired from these checklists can be associated with the operator along with data related to that person's driving performance. For example, average vehicle acceleration rate and speed may be monitored, as well as collision data, number of pallets moved, or other data useful in monitoring operator performance, productivity, and efficiency”) and for each of the plurality of subsets, a respective arithmetic or weighted average associated with that subset based at least in part on the individual values in that subset ([0061]: “For example, average vehicle acceleration rate and speed may be monitored”, the averages recited in this paragraph are referring to the arithmetic average).
However, BRIAN does not explicitly state each subset comprising a same predetermined number of adjacent individual values; and for each of the plurality of subsets, calculating a respective arithmetic or weighted average associated with that subset based at least in part on the individual values in that subset.
On the other hand DU teaches each subset comprising a same predetermined number of adjacent individual values; and for each of the plurality of subsets, calculating a respective arithmetic or weighted average associated with that subset based at least in part on the individual values in that subset (Page 2, Lines 81-82: (2c); Claim 1: “orderly reading elements in the acceleration matrix according to the row, (2b) calculating each array element number of packets read acceleration matrix, (2c) reading the elements in each group of packet data. calculating the average value of each group of grouped data element and the average value calculated by the stored acceleration average value matrix according to the row, (3)”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the teachings of the BRIAN reference and include steps from the DU reference, wherein the plurality of subsets are grouped and the averages are calculated for each subset. Calculating and relying on averages would provide a safer autonomous control. 
Allowable Subject Matter
Claims 10-12 and 22-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669